Title: From George Washington to Major General Alexander McDougall, 8 November 1778
From: Washington, George
To: McDougall, Alexander


  
    Dr sir
    Head Qrs [Fredericksburg, N.Y.] Nov. 8: 1778
  
As I am obliged to go from Head Quarters this morning on business of consequence—I am under the necessity of giving you a short answer to your Letter of the 3d Inst., which was only presented to me just now.
Your reasoning as to the improbability of the Enemy’s operating to the Eastward was very strong; and your views of the difficulties that would attend the quartering of the whole Army on this side the North river, are certainly well founded and coincide much with my own.
I think Colo. Putnam had better send for the Cloathing of his Regiment, as the want of it—though but a very short time, may be attended with bad consequences to the Men. With respect to furloughs to privates, I have granted none—and it is contrary to my intention that any should be given, till matters are more decided & some general system adopted for the purpose. I will take into consideration the mending of the Roads which you mention. If you have not moved towards Woodbury—you may as well remain where you are, if you can do it with any conveniency, as a few days must point conclusively to the post your Troops must take.
You will give General Nixon permission to see his family. I mention no time for his absence, being persuaded he will make it as short as he possibly can, as other Officers will have occasion for a like indulgence.
  
If the Troops are ordered to move to the Westward—I shall not have the smallest objection to your visiting Mrs McDougal—or if from her indisposition, for which I am extremely sorry, you prefer going now, it will be perfectly agreable to me. As to myself I had rather you should go immediately than wait the event of the Troops marching.
The proceedings of the Court Martial cannot have my attention, till I return.
On the 3d in the morning a fleet of 108 Sail put to sea with Troops on board. Whether they are to be succeeded by another embarkation I cannot determine. There are accounts, but I can’t decide their authenticity, that there are other movements on foot or appearances that indicate them. I am in haste with great regd Dr sir Yr Most Obedt se[rvan]t

  Go: Washington

